          Case 1:19-cr-00592-LGS Document 75 Filed 08/20/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                  x
                                                    :
UNITED STATES OF AMERICA
                                                    :     CORRECTED PRELIMINARY
               - v. -                                     ORDER OF FORFEITURE AS TO
                                                    :     SPECIFIC PROPERTY
PARFAIT MUTIMURA,
  a/k/a “Parfait Niyomugabo,”                       :     S1 19 Cr. 592 (LGS)

                        Defendant.                  :

----------------------------------                  x

               WHEREAS, on or about February 7, 2020, PARFAIT MUTIMURA, a/k/a “Parfait

Niyomugabo,” (the “Defendant”), was charged in a two-count Superseding Information, S1 19 Cr.

592 (LGS) (the “Information”), with wire fraud, in violation of Title 18, United States Code,

Sections 1343 and 2 (Count One); and investment adviser fraud, in violation of Title 15, United

States Code, Sections 80b-6 and 80b-17, and Title 18, United States Code, Section 2 (Count Two);

               WHEREAS, the Information included a forfeiture allegation as to Counts One and

Two of the Information, seeking forfeiture to the United States, pursuant to Title 18, United States

Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), of any and all

property, real and personal, that constitutes or is derived from proceeds traceable to the

commission of the offenses charged in Counts One and Two of the Information, including but not

limited to a sum of money in United States currency representing the amount of proceeds traceable

to the commission of the offenses charged in Counts One and Two of the Information;

               WHEREAS, on or about February 7, 2020, the Defendant pled guilty to Counts

One and Two of the Information, pursuant to a plea agreement with the Government, wherein the

Defendant admitted the forfeiture allegation with respect to Counts One and Two of the
          Case 1:19-cr-00592-LGS Document 75 Filed 08/20/21 Page 2 of 4




Information and agreed to forfeit, pursuant to Title 18, United States Code, Section 981(a)(1)(C)

and Title 28, United States Code, Section 2461(c), a sum of money equal to $578,389.85 in United

States currency, representing proceeds traceable to the commission of the offenses charged in

Counts One and Two of the Information;

                WHEREAS, on or about August 26, 2020, the Court entered a Consent Preliminary

Order of Forfeiture as to Specific Property/Money Judgment (the “Preliminary Order of

Forfeiture”)(Docket Entry 47), ordering, inter alia, the forfeiture of all of the Defendant’s right,

title, and interest in the following to the United States: $8,836.03 on deposit in in Ally Bank

Checking Account# 1070975808 held in the name of Immaculee Ilibagiza (the “Specific

Property”);

                WHEREAS, the Specific Property was, in part, incorrectly described and should

have been correctly described as: $8,854.03 on deposit in in Ally Bank Checking Account#

1070975808 held in the name of Immaculee Ilibagiza (the “Corrected Specific Property”);

                WHEREAS, the Preliminary Order of Forfeiture is to be corrected only as to the

Corrected Specific Property, and the Preliminary Order of Forfeiture should in all other respects

remain unchanged and fully incorporated herein; and

                WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules

32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce the Corrected Specific Property to

its possession and to notify any and all persons who reasonably appear to be a potential claimant

of their interest herein;

        NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:
          Case 1:19-cr-00592-LGS Document 75 Filed 08/20/21 Page 3 of 4




               1.      Upon the entry of this Corrected Preliminary Order of Forfeiture as to

Specific Property, all of the defendant’s right, title and interest in the Corrected Specific Property

is hereby forfeited and vested in the United States of America.

               2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Corrected Preliminary Order of Forfeiture as to Specific Property is final as to the Defendant,

PARFAIT MUTIMURA, and shall be deemed part of the sentence of the Defendant, and shall be

included in the judgment of conviction therewith.

               3.      Upon entry of this Corrected Preliminary Order of Forfeiture as to Specific

Property, the United States (or its designee) is hereby authorized to take possession of the

Corrected Specific Property and to hold such property in its secure custody and control pending

the entry of a Final Order of Forfeiture or further order of this Court.

               4.      Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the

United States is permitted to publish forfeiture notices on the government internet site,

www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally

published in newspapers. The United States forthwith shall publish the internet ad for at least thirty

(30) consecutive days. Any person, other than the Defendant, claiming interest in the Corrected

Specific Property must file a Petition within sixty (60) days from the first day of publication of the

Notice on this official government internet web site, or no later than thirty-five (35) days from the

mailing of actual notice, whichever is earlier.
          Case 1:19-cr-00592-LGS Document 75 Filed 08/20/21 Page 4 of 4




                5.      The published notice of forfeiture shall state that the petition (i) shall be for

a hearing to adjudicate the validity of the petitioner’s alleged interest in the Corrected Specific

Property, (ii) shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the

nature and extent of the petitioner’s right, title or interest in the Corrected Specific Property, the

time and circumstances of the petitioner’s acquisition of the right, title and interest in the Corrected

Specific Property, any additional facts supporting the petitioner’s claim, and the relief sought,

pursuant to Title 21, United States Code, Section 853(n).

                6.      Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the

Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

                7.      Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Corrected Specific Property pursuant to Title 21, United

States Code, Section 853(n), in which all interests will be addressed. All Corrected Specific

Property forfeited to the United States under a Final Order of Forfeiture shall be applied towards

the satisfaction of the Money Judgment.

               8.      The Court shall retain jurisdiction to enforce this Corrected Preliminary

Order of Forfeiture as to Specific Property, and to amend it as necessary, pursuant to Rule 32.2 of

the Federal Rules of Criminal Procedure.

Dated: New York, New York
       August 20, 2021
                                                        SO ORDERED:

                                                        __________________________________
                                                        HONORABLE LORNA G. SCHOFIELD
                                                        UNITED STATES DISTRICT JUDGE
